DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 03/15/2022 regarding claims 1-26 is fully considered. Of the above claims, claims 2 and 12 have been canceled; claims 1, 6-11, 13 and 15-18 have been amended, and claims 19-26 have been newly added.
Allowable Subject Matter
Claims 1, 3-11 and 13-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1, 3-10 and 19 is the inclusion of the limitations of a printing apparatus that include a heating unit provided downstream of the printhead with respect to a conveyance direction of the print medium and configured to heat the print medium on which the image is printed by the printhead; a correction unit provided downstream of the heating unit with respect to the conveyance direction and configured to correct curl occurring in the print medium; a control unit configured to control a conveyance speed of the conveyance unit so as to convey the print medium at a first speed between the printhead and the heating unit and to convey the print medium at a second speed slower than the first speed between the heating unit and the correction unit.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claims 11 and 13-18 is the inclusion of method steps of a control method for a printing apparatus that include a heating unit provided downstream of the printhead with respect to a conveyance direction of the print medium and configured to heat the print medium on which the image is printed by the printhead, and a correction unit provided downstream of the heating unit with respect to the conveyance direction and configured to correct curl occurring in the print medium, the method comprising: controlling a conveyance speed of the conveyance unit so as to convey the print medium at a first speed between the printhead and the heating unit and to convey the print medium at a second speed slower than the first speed between the heating unit and the correction unit. These method steps found in the claim, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claims 20-25 is the inclusion of the limitations of a printing apparatus that include a heating unit provided downstream of the printhead with respect to a conveyance direction of the print medium and configured to heat the print medium on which the image is printed by the printhead; a correction unit provided downstream of the heating unit with respect to the conveyance direction and configured to correct curl occurring in the print medium; a control unit configured to control to stop temporarily the conveyance of the print medium, which has been heated by the heating unit and is conveyed between the heating unit and the correction unit, and to delay a timing at which the print medium enters the correction unit.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claim 26 is the inclusion of method steps of a control method for a printing apparatus that include a heating unit provided downstream of the printhead with respect to a conveyance direction of the print medium and configured to heat the print medium on which the image is printed by the printhead, and a correction unit provided downstream of the heating unit with respect to the conveyance direction and configured to correct curl occurring in the print medium, the method comprising: temporarily stopping the conveyance of the print medium, which has been heated by the heating unit, between the heating unit and the correction unit, so as to delay a timing at which the print medium enters the correction unit. These method steps found in the claim, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798.  The examiner can normally be reached on MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





20 April 2022
/KENDRICK X LIU/Examiner, Art Unit 2853   

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853